Case_1:19-cr-10080-NMG. Document546-10 Filed 09/03/19 Page-1 of 3

From: dheinel@usc.edu

To: Tim Brunold

Sent: 3/17/2017 6:15:40 PM

Subject: Re: Special Interest Students in the Freshman Applicant Pool

I don't know what to say. Thank you so much Tim. I will stay close to BE during her first two years as to
ensure that she is successful. Thanks again.

Sent from my iPhone
On Mar 17, 2017, at 2:55 PM, Tim Brunold <brunold@usc.edu> wrote:

There is no need to apologize—that’s actually a pretty reasonable approach, | think.

Anyway, thanks for the info on an i, we had that they were both admitted for fall, | had just forgotten
to update the spreadsheet that was source of what | sent you. They’re both good for fall.

You right that IEEE was from last year, but she actually deferred her admission a year, and we are admitting
her again, which is why she’s showed up here.

| was really impressed by BE wren | met and interviewed her, but the committee just didn’t agree. Of course, |
can over-ride the committee, which | will do in this case. | think she’s risky, but | know that you all have a strong
interest in her success. She’s in for fall.

| am going to go ahead and finalize everything else.

Timothy E. Brunold
Dean of Admission

 

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@usc.edu)

From: Donna Heinel

Sent: Friday, March 17, 2017 2:31 PM

To: Tim Brunold <brunold@usc.edu>

Subject: Re: Special Interest Students in the Freshman Applicant Pool

Tim

| apologize for my last email regarding trading a spot for That was insensitive of me of the process. Just
under pressure. If anything can be done great but if not | respect your judgement.

Sent from my iPhone

On Mar 17, 2017, at 11:36 AM, Tim Brunold <brunold@usc.edu> wrote:

USAO-VB-01149284
Dear Donna, Case 1:19-cr-10080-NMG Document 546-10 Filed 09/03/19 Page 2 of 3

As you know, we are nearing the completion of our months-long process of selecting the incoming freshman class.
We're now pretty much done with our committee review and | wanted to share the results of all of the freshman
files we’ve been tracking for athletics:

FALL
FALL
DENY
DENY
DENY
CONTR
FALL
FALL
FALL
FALL
FALL
SPRING
FALL
FALL
SPRING
FALL
CONTR
SPRING
SPRING
FALL
CONTR
FALL
FALL
SPRING
SPRING
SPRING
DENY
SPRING
DENY
FALL
FALL
DENY
DENY
DENY
FALL
FALL
FALL
SPRING
FALL
SPRING
FALL
FALL

 

As is always the case, there are often multiple parties interested in these students and we’ve done our best
balancing everything with the fact that this year we'll be turning away more than 45,000 applicants. Our admission

USAO-VB-01 149285
rate will be less that6€7%, LApeud DABS) WNiGve Rerevererat PLOa1O adellga GMs uFagesdhAs Fill land

around 1450 (the 97'" percentile)/4.20. As you can imagine, we will be denying thousands of stellar candidates
whose quantitative and qualitative characteristics are quite impressive.

We plan to mail all freshman admission decisions next Thursday, March 23rd, and will post decisions via our online
applicant portal on the 26th. Although | don’t expect anything to change with these students between now and then,
please note that no decisions are considered final until mailed.

Finally, | Know you can appreciate that it is best for students to hear their decision directly from the admission
office, regardless of the outcome. That said, | am providing these decisions to you with the understanding that you
will keep them in confidence. | don’t want you to be surprised and | hope that knowing ahead of time will help you to
manage relationships and expectations.

Thank you for your understanding and support. There are some great candidates that you've brought to my
attention and we've done our best to do what we can for them.

Best regards,
Tim

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@usc.edu)

USAO-VB-01 149286
